209 F.3d 678 (7th Cir. 2000)
Staceen M. Sinkler,    Plaintiff-Appellant,v.Midwest Property Management  Limited Partnership, Defendant-Appellee.
No. 99-1582
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 2, 1999Decided April 6, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 98 C 247--John W. Reynolds, Judge. [Copyrighted Material Omitted]
Before Ripple, Kanne and Diane P. Wood, Circuit  Judges.
Kanne, Circuit Judge.


1
Staceen Sinkler suffers  from a "specific phobia" involving the operation  of an automobile. Her condition makes her unable  to drive anywhere unfamiliar to her, and on at  least two occasions, her phobia forced her  employer, Midwest Property Management Limited  Partnership ("Midwest"), to make alternate travel  arrangements so she could perform her job as  regional sales manager. Midwest ultimately  discharged Sinkler. Sinkler filed suit against  Midwest, alleging that Midwest discharged her  because of her phobia and failed to make  reasonable accommodations for her condition, in  violation of the Americans with Disabilities Act  ("ADA").


2
Midwest moved for summary judgment, arguing that  Sinkler was not a qualified individual with a  disability within the meaning of the ADA because  Sinkler's specific phobia did not substantially  limit her major life activity of working. The  district court granted Midwest's motion. Sinkler  appeals, and we affirm.

I.  History

3
Staceen Sinkler's specific phobia causes her  intense anxiety, distress, avoidance and feelings  of derealization when she must drive in an  unfamiliar area. Because of these "spontaneous  panic attacks," Sinkler's condition requires her  to take alternate forms of transportation or to  travel as a passenger on trips from her home in  Kenosha, Wisconsin, to such nearby cities as  Milwaukee or Chicago. Sinkler has always had a  fear of driving. Sinkler's physician Dr. V. K.  Sharma diagnosed her condition in 1983 as a  "phobia" and in 1986 as "spontaneous panic  attacks." Her phobia always has hindered her  ability to secure employment that would require  her to drive outside of Kenosha.


4
Sinkler's fear of driving has not stymied her  ability to work within Kenosha. In fact, she has  worked within the city for more than thirty  years. She has held sales jobs for many  employers, serving as a sales representative for  a nursing home and as sales  manager/representative for Best Western in  Kenosha. Her previous employers knew about her  fear of driving and did not require her to drive  outside of the city. However, she has been forced  to decline promotions when non-local travel would  have been required.


5
In July 1997, Sinkler was hired by Midwest to  work at its Illinois Beach Resort hotel, located  in Zion, Illinois. At the time Sinkler was hired,  neither she nor Midwest had determined what  duties she would be required to perform.  Therefore, Midwest never provided Sinkler with a  description of the job of sales manager, the  position she ultimately assumed. When she began  work, Sinkler found that one of her  responsibilities would be to travel throughout  Illinois. Concerned about her ability to market  the hotel throughout the state, she told her  supervisor Geri Patterson that she "had a problem  driving" and that she might need help to "work  that out." Patterson told Sinkler that they would  "work together for a while," so that Sinkler  could grow comfortable with the area that she  would be required to service.


6
Shortly thereafter, the hotel's general manager,  Steve Waak, asked Sinkler to travel to Chicago on  a sales trip. Sinkler informed Waak that she  would be unable to make this drive, and he  approved her request to take a train instead.  Later that year, Patterson asked Sinkler to  travel with her to Springfield, Illinois, on a  business trip. Sinkler asked Patterson to drive  on this trip because Sinkler felt that she would  be unable to drive that distance. Patterson  indicated that she was willing to drive them both  to Springfield, but Sinkler did not make the  trip. She was not required to travel to  Springfield because Waak decided that she needed  to remain at the hotel for other reasons.


7
In November 1997, Drew Lombardo, a limited  partner in Midwest and director of the corporate  entity that was Midwest's general partner, asked  Renee Shrewsbury to visit the hotel and to  uncover and report any problems that existed  there. During her week stay at the hotel,  Shrewsbury and Sinkler spoke once or twice about  whether Sinkler could take a business trip to  Springfield. Sinkler told Shrewsbury that she was  afraid to drive to Springfield and asked if she  would be permitted to fly there. Shrewsbury told  her that Lombardo would not pay for her to fly.  Later that week, Patterson, Midwest comptroller  Cheryl Overton, Shrewsbury and Sinkler met for a  brainstorming session. During the meeting,  Sinkler again told Shrewsbury that she was unable  to drive to Springfield because she was "really  handicapped with that." She told Shrewsbury that  if she and Patterson traveled together and  Sinkler grew familiar with the route, then she  might subsequently be able to make the trip by  herself. Shrewsbury reported the details of these  conversations to Lombardo, who remarked that he  also had heard that Sinkler was afraid to drive.


8
In late November, with Patterson's permission,  Sinkler engaged in competitive shopping of  surrounding hotels. The purposes of this activity  were to acquire referral business and to  determine the rates these hotels offered and the  quality of service the competition provided.  Around this time, Sinkler also believed that she  would be more efficient if she had access to a  computer. Sinkler arranged with an acquaintance  to have an unused computer owned by the hotel  programmed for her use. In return, Sinkler  treated the programmer to dinner at the hotel.  Patterson authorized both the idea of setting up  the computer and the idea of giving the  programmer a free dinner. Nonetheless, Lombardo  was unhappy with the decision to install new  software on the computer.


9
On November 26, 1997, Sinkler participated in a  conference call with Lombardo, Shrewsbury and  others. During the call, Sinkler referred to the  conference call as a "waste of time," and this  infuriated Lombardo. Immediately after the  conference call, he decided to fire Sinkler. On  December 4, Sinkler entered her office and found  Lombardo there holding her personal belongings.  Lombardo told her that he was firing her and  blamed the firing on her "lying" to him by  failing to tell him that she was handicapped.  Lombardo also justified the firing on his  displeasure with the decision to swap software  installation for a free dinner at the hotel, his  belief that her job did not require competitive  shopping and on undocumented conflicts between  Sinkler and her co-workers.


10
After her termination, Sinkler obtained a part-  time sales position at Sears in Kenosha. This  position did not require her to drive in  unfamiliar areas. Sinkler filed a complaint  against Midwest in federal district court,  alleging that Midwest had discriminated against  her by basing her termination on her condition  and by refusing to make accommodations that would  allow her to work despite her condition. Midwest  filed a motion for summary judgment, seeking  dismissal on the ground that Sinkler was not a  qualified individual with a disability within the  meaning of the ADA. Sinkler replied to this  motion, and both parties supplemented their  motions with affidavits.


11
The district court granted Midwest's motion for  summary judgment. The court observed that both  parties had stipulated to Sinkler's impairment  but found that this impairment did not  substantially limit Sinkler's ability to work.  The court based this finding on Sinkler's thirty  years of prior work experience. Challenging the  district court's characterization of the major  life activity that her condition impaired,  Sinkler asks us to reverse the district court's  grant of summary judgment.

II.  Analysis
A.  Standard of Review

12
We review de novo the district court's grant of  summary judgment, drawing our own conclusions of  law and fact from the record before us. See  Feldman v. American Memorial Life Ins. Co., 196  F.3d 783, 789 (7th Cir. 1999). Summary judgment  is proper when "the pleadings, depositions,  answers to interrogatories, and admissions on  file, together with the affidavits, if any, show  there is no genuine issue as to any material fact  and that the moving party is entitled to a  judgment as a matter of law." Fed. R. Civ. P.  56(c); see also Celotex Corp. v. Catrett, 477  U.S. 317, 322-23 (1986). In determining whether  there exists any genuine issue of material fact,  we must construe all facts in the light most  favorable to the non-moving party and draw all  reasonable and justifiable inferences in favor of  that party. See Anderson v. Liberty Lobby, Inc.,  477 U.S. 242, 255 (1986). "A genuine issue for  trial exists only when a reasonable jury could  find for the party opposing the motion based on  the record as a whole." Pipitone v. United  States, 180 F.3d 859, 861 (7th Cir. 1999)  (citation omitted).

B.  Sinkler's Disability

13
The ADA prohibits employer discrimination  against an employee on the basis of a disability.  42 U.S.C. sec. 12112(a). However, to make a prima  facie case for discrimination, Sinkler must  demonstrate that her condition qualifies as a  disability within the meaning of the ADA. See  Feldman, 196 F.3d at 789. The statute defines  disability as:


14
(A) a physical or mental impairment that  substantially limits one or more of the major  life activities of such individual;


15
(B) a record of such impairment; or


16
(C) being regarded as having such an impairment.


17
42 U.S.C. sec. 12102(2). If Sinkler's condition  does not rise to the level of a disability as  defined by the act, then she cannot recover even  if Midwest terminated her expressly because of  her condition. See Skorup v. Modern Door Corp.,  153 F.3d 512, 514 (7th Cir. 1998). Moreover, if  Sinkler's condition fails to fall within the  definition of impairment set forth in sec.  12102(2)(A), she cannot assert that Midwest  terminated her because she had a record of that  condition. See Davidson v. Midelfort Clinic,  Ltd., 133 F.3d 499, 510 n. 7 (7th Cir. 1998)  ("What 12102(2)(B) requires is not simply a  diagnosis, but a record reflecting the kind of  impairment that would impose a substantial  limitation on one or more of the plaintiff's  major life activities."); 29 C.F.R. sec.  1630.2(k).


18
In Bragdon v. Abbott, 524 U.S. 624, 118 S.Ct.  2196, 2202 (1998), the Supreme Court identified  a three-step test to determine if a physical or  mental condition met subsection (A) of the  definition of disability. First, we must  determine whether the condition claimed was a  physical or mental impairment. See id. Second,  "we identify the life activity upon which  [Sinkler] relies . . . and determine whether it  constitutes a major life activity under the ADA."  Id. Third, we determine whether the impairment  substantially limited this major life activity.  See id. Midwest concedes that Sinkler's driving  phobia constitutes an impairment, so we focus on  the substance of Sinkler's complaint, which is  that her impairment substantially limits a major  life activity.

1.  Major Life Activity

19
Applying the second step of the Bragdon test,  we isolate the major life activity affected by  Sinkler's impairment. An ADA claimant must  specify which major life activity has been  limited; only those grounds specifically raised  will be considered on appeal. See Bragdon, 118  S.Ct. at 2205 (restricting analysis of whether  HIV is an ADA disability to its limitation of  reproduction because "the case has been treated  as one in which reproduction was the major life  activity limited by the impairment," and "[i]t is  our practice to decide cases on the grounds  raised"). Equal Employment Opportunity Commission  regulations interpreting the ADA define "major  life activities" by providing a list that  includes "functions such as caring for oneself,  performing manual tasks, walking, seeing,  hearing, speaking, breathing, learning, and  working." 29 C.F.R. sec. 1630.2(i).


20
Rather than "enunciating a general principle for  determining what is and is not a major life  activity," the ADA regulations provide "a  representative list," which is intended to be  "illustrative, not exhaustive." Bragdon, 118  S.Ct. at 2205. When analyzing whether an unlisted  activity constitutes a major life activity, "the  touchstone for determining an activity's  inclusion under the statutory rubric is its  significance." Id. (internal citation omitted).  According to this standard, we consider unlisted  activities in contrast to listed activities to  determine whether the unlisted activity has equal  "significance." One standard by which  significance has been judged is whether "the  average person in the general population can  perform [the activity] with little or no  difficulty." Pack v. Kmart Corp., 166 F.3d 1300,  1305 (10th Cir. 1999). However, when considering  an activity's significance, we ask whether an  activity is significant within the meaning of the  ADA, not whether it is significant to a  particular person. See Colwell v. Suffolk County  Police Dep't, 158 F.3d 635, 642 (2d Cir. 1998).


21
In her memorandum in opposition to Midwest's  motion for summary judgment, Sinkler identified  "working" as the major life activity that her  impairment affected. She stated that her  "disability has created a major impact on her  ability to work over the years because she can  only hold jobs which will not require her to  drive in unfamiliar places." Accordingly, the  district court analyzed whether her impairment  substantially limited her ability to work. The  court found no substantial limitation and granted  Midwest's motion for summary judgment. On appeal,  Sinkler claims that the district court  misunderstood which major life activity her  impairment limited. She now argues that her  phobia limits her major life functions of  "getting to and from her work assignments, . . .  thinking, concentrating, and basic personal  mobility."


22
Sinkler has never before raised the issues that  her phobia affects her ability to think,  concentrate or limit her "basic personal  mobility," so Sinkler has waived these claims.  See Hoeller v. Eaton Corp., 149 F.3d 621, 625  (7th Cir. 1998). In support of her contention  that commuting to and from work is a major life  activity, Sinkler cites dicta from other circuits  that extol the importance of timeliness to work  performance. See Lyons v. Legal Aid Soc'y, 68  F.3d 1512, 1516 (2d Cir. 1995) (noting that "an  essential aspect of many jobs is the ability to  appear at work regularly and on time"); Carr v.  Reno, 23 F.3d 525, 530 (D.C. Cir. 1994) ("[A]n  essential function of any government job is an  ability to appear for work."). These statements  were made in the context of an ADA reasonable  accommodation analysis rather than ADA major life  activity analysis, and for this reason, they  provide little insight into whether commuting  should be considered an independent major life  activity. However, to the extent that such  statements are relevant, they suggest that  getting to and from work is important to  performance at work, but they do not suggest that  driving to work assignments is one of the "basic  functions of life." Knapp v. Northwestern Univ.,  101 F.3d 473, 479 (7th Cir. 1996). Because  working is a major life activity,1 we  understand that, as a matter of law, the average  person must be able to get to and from work.  Nonetheless, in comparison with the major life activity of working, or with any of the other  listed activities, we do not find commuting  equally significant. "Getting to and from work  assignments" is not a major life activity.  Rather, this task is either a sub-species of the  activity of "working" or of "driving."


23
Although the Second Circuit has concluded that  driving is not the type of endeavor that may be  characterized as a major life activity, see  Colwell, 158 F.3d at 643, we need not reach that  issue. We believe that the major life activity  that Sinkler describes has not changed. Instead,  she has merely attempted to re-characterize the  activity of "working" as a narrower activity of  "getting to and from work assignments" in the  hope that we will reach a more favorable  determination of the extent to which her  impairment limits this activity. We conclude that  "working" is the major life activity that Sinkler  claims her impairment limits, and we will  evaluate her claim of substantial limitation from  this perspective.

2.  Substantial Limitation

24
The final step of the Bragdon test is to  determine whether Sinkler's impairment set a  substantial limit on her major life activity of  working. See Bragdon, 118 S.Ct. at 2202. The  district court found that because Sinkler was  able to hold a broad range of other jobs, her  inability to perform jobs that required travel to  unfamiliar areas did not constitute a substantial  limitation on her ability to work. Sinkler  contends that the district court erred because  her impairment constituted a significant barrier  for her personal employment possibilities.


25
In the context of the major life activity of  working, "'[s]ubstantially limits' means that a  person is either '[u]nable to perform a major  life activity' or is 'significantly restricted as  to the condition, manner or duration' under which  the individual can perform the major life  activity as compared to the average person in the  general population." Skorup, 153 F.3d at 514  (quoting 29 C.F.R. sec. 1630.2(j)(1)). However,  "an inability to perform a particular job for a  particular employer" is insufficient to establish  substantial limitation. Byrne v. Board of Educ.,  979 F.2d 560, 565 (7th Cir. 1992). Instead, "the  impairment must substantially limit employment  generally." Id. While we note that substantial  limitation must be mea-sured by considering  Sinkler's particular impairment to determine  whether it constituted a significant barrier to  her employment, taking her unique circumstances  into account, see id., Sinkler has the burden of  presenting evidence to identify how her  impairment limited an entire class or broad range  of jobs. See Skorup, 153 F.3d at 515.


26
Sinkler has made two claims that demonstrate  ways in which her phobia limits her ability to  work: she was forced to turn down a promotion  that would have required her regularly to drive  to Milwaukee, and her phobia was the basis for  her discharge from Midwest. Even viewed in the  light most favorable to her, these facts do not  show that Sinkler's phobia substantially limited  her ability to work. The fact that Sinkler has  been forced to decline promotions that would  require her to travel regularly outside of her  "comfort zone" suggests that Sinkler's  impairment, when viewed in a light most favorable  to Sinkler, restricts her from holding any job  that would require her regularly to travel by car  to areas unfamiliar to her. Assuming as we must  that her termination from Midwest was based on  her impairment, this fact also indicates that her  impairment restricts her from taking sales jobs  that require frequent travel by car to unfamiliar  areas. Although many sales jobs require business  travel to unfamiliar areas, we do not believe  that these jobs amount to a broad enough class to  constitute a substantial limitation.


27
Many facts in the record demonstrate that a  broad range of jobs remain open to Sinkler. As  the district court noted, Sinkler was employed  for thirty years in the Kenosha area prior to  working for Midwest, and she has produced no  evidence that she was impeded by her impairment  in the performance of those jobs. Sinkler was  able to find a job in sales after she was  discharged by Midwest, and Sinkler presents no  evidence of any limitation on her performance in  that job. In addition, although Sinkler may be  unable to accept employment that requires her to  drive outside of the Kenosha area, she presents  no evidence that she is unable to work for an  employer located outside the Kenosha area.  Sinkler's impairment does not prevent her from  working for any employer which is easily  accessible by public transportation or car-pool.  This class of employers includes the large number  of companies located in the Chicago and Milwaukee  metropolitan areas. Finally, certain facts  indicate that Sinkler's fear of unfamiliar places  can be overcome. Sinkler told Midwest that if she  could act as a passenger on trips to Springfield,  then she might feel more comfortable with making  the trip by herself. This indicates that  Sinkler's impairment does not limit her from  working for employers who require driving to  places outside of her comfort zone, as long as  Sinkler is first allowed to travel with other  employees and become familiar with the trips she  must make.


28
Sinkler did not provide the district court with  sufficient evidence to conclude that her  condition precludes her from taking any broad  range of jobs, such as all sales jobs. For this  reason, we find that her impairment does not  substantially limit her major life activity of  working and does not meet the definition of a  disability under sec. 12102(2)(A).

3.  Perception of Disability

29
Sinkler also argues both that her record of  impairment led to her discharge, under sec.  12102(2)(B), and that Midwest discharged her  because it perceived that she was disabled within  the meaning of the ADA, under sec. 12102 (2)(C).  Sinkler provides no evidence that the record of  her impairment had any effect on her discharge,  so we find no error in the district court's grant  of summary judgment as to the sec. 12102(2)(B)  claim. However, Sinkler claims that Drew  Lombardo, the CEO of Midwest, told her that she  was being fired because she had lied by not  informing him that she was "handicapped."  Lombardo apparently felt that Sinkler's  impairment constituted a handicap to her ability  to perform the tasks required as regional sales  manager, one of which appears to be frequent  travel to unfamiliar areas.


30
To prevail on the sec. 12102(2)(C) claim that  she was discriminated against by Midwest because  it believed she was disabled, Sinkler must show  that Midwest believed that she was unable to work  in a particular class or broad range of jobs as  required in the definition of disability under  sec. 12102(2)(A). See Skorup, 153 F.3d at 515.  Because we have found that Sinkler's specific  phobia is not an impairment that substantially  limits her ability to work, to defeat Midwest's  motion for summary judgment Sinkler must show  that Midwest believed her phobia limited the  class of jobs that Sinkler could perform more  broadly than her phobia actually limited her.  Sinkler provides no evidence to demonstrate that  Midwest believed that she was "disabled" within  the definition of the ADA or that it believed her  impairment would limit her ability to work at a  broad range of jobs.


31
Sinkler claims that the evidence suggests that  Midwest believed her unable to drive to and from  work at all. Her testimony about Lombardo's  statements does show, when viewed most favorably  for the plaintiff, that Midwest fired her because  of her impairment, that is her fear of driving to  unfamiliar places. However, the evidence that she  provides does not support the inference that  Midwest believed her unable to commute to work  generally. The hotel was located in Zion,  Illinois, which is some eight miles from Kenosha,  Wisconsin, but Midwest required Sinkler to drive  from Kenosha to Zion to go to work. From these  facts, we infer that Midwest knew that Sinkler  drove every day to work. Because Midwest did not  indicate that a history of tardiness or  absenteeism was a basis for Sinkler's  termination, we infer that Midwest found no  problems with Sinkler's regular commute, only  with her ability to drive to unfamiliar areas.  Sinkler has presented no other evidence from  which we reasonably may infer that Midwest  believed Sinkler was incapable of driving at all.  Her evidence only demonstrates that Midwest felt  that she was incapable of performing the driving  to unfamiliar areas which was required of a  regional sales manager. We find that Midwest did  not perceive Sinkler as having an impairment  which would substantially limit her ability to  perform any broad range of jobs.

III.  Conclusion

32
We find that the district court did not err in  determining that Sinkler claimed "working" to be  the major life activity that her specific driving  phobia substantially limited. We find no error in  the district court's conclusion that Sinkler's  specific phobia did not substantially limit her  ability to work or in its conclusion that Midwest  did not perceive Sinkler to be disabled. For  these reasons, Sinkler's condition does not meet  the definition of disability under the ADA. The  district court's grant of summary judgment is AFFIRMED.



Notes:


1
 We note that the Supreme Court has recently  expressed concern even over whether "working"  should be considered a major life activity  because of the inherent circularity of a claim  made on this basis. See Sutton v. United Air  Lines, Inc., 527 U.S. 471, 119 S.Ct. 2139, 2151  (1999); see also Schneiker v. Fortis Ins. Co.,  No. 99-1437, 200 F.3d 1055, 2000 WL 10251, at *6 (7th Cir. Jan.  6, 2000). Nonetheless, until the Supreme Court  definitively excludes working as a major life  activity, we will follow the precedent of this  circuit and regard "working" as a major life  activity. See Skorup, 153 F.3d at 514-15; Weiler  v. Household Fin. Corp., 101 F.3d 519, 524-25  (7th Cir. 1996).